UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 97-60164
                           Summary Calendar



                            FRONA AUSBORN,

                                               Plaintiff-Appellant,


                                VERSUS


               GILMORE MEMORIAL HOSPITAL; PAT HOLLOWAY;
                    KATHY MCSHAN; CHARLES STEWART,

                                              Defendants-Appellees.




           Appeal from the United States District Court
             For the Northern District of Mississippi
                          (1:95-CV-352-D-D)
                            July 29, 1997


Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

      Ausborn sued her former employer, Gilmore Memorial Hospital,

under the Age Discrimination in Employment Act for Gilmore’s

refusal to rehire her after her employment was terminated in

January 1995 because she refused to continue to serve as "on call


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
recovery room nurse" in the hospital.   Gilmore moved for summary

judgment and the district court granted such motion.        We have

carefully reviewed the briefs, the reply brief, the record excerpts

and relevant portions of the record itself.   For the reasons stated

by the district court in its Memorandum Opinion filed under date of

February 24, 1997, we AFFIRM the Order granting Gilmore’s Motion

for Summary Judgment entered under date of February 24, 1997.

               AFFIRMED.




                                2